— Judgment and order reversed and new trial granted, with costs to the appellant to abide event, unless the plaintiff shall within twenty days stipulate to reduce the verdict to the sum of $897, with interest thereon from the 15th day of July, 1908, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party.' Held, that there was no sufficient evidence to warrant the submission to the jury of the question of defendant’s liability in respect to the three unbroken barrels. All concurred, except Kruse, J., who dissented and voted for reversal.